DETAILED ACTION
This office action is in response to the communication received on March 9, 2022 concerning application No. 17/003,247 filed on August 26, 2020.
	Claims 1-20 are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/09/2022 in regards to the drawing objections have been full considered. The replacement drawings sheets have been entered and overcome the objection to the drawings previously set forth.
Applicant's arguments filed 03/09/2022 in regards to the claim objections have been fully considered. Applicants arguments overcome the claim objection of claim 8 previously set forth.
Applicant's arguments filed 03/09/2022 in regards to the 35 USC 112b rejection have been full considered. The amendments to the claims have been entered and overcome the 35 USC 112b of claims 3, 10, and 16 previously set forth.
Applicant's arguments filed 03/09/2022 in regards to the 35 USC 103 rejections have been fully considered but they are not persuasive. In response to the applicant’s arguments on page 13-15 that the prior art fails to teach “generating, by at least one processor, an anatomic orientation indicator comprising at least one mocked patient anatomy model of an anatomical structure adjacent the anatomical structure of interest at a position and orientation relative a patient-specific position and patient-specific orientation of the patient-specific model”, examiner respectfully disagrees. Figs. 6A and 7A of Stewart disclose orientation indicators 608 and 708 which in this case are representative of the upper human torso and the heart is considered to be the anatomical structure of interest. In regards to whether the upper torso is considered to be adjacent to the heart, examiner believes that while the upper torso is “the body housing the heart” as referenced in [0126] it is also considered to be an adjacent structure to the heart. The claims do not specify that the adjacent anatomical structure has to be located within the anatomical structure of interest just that it has to be adjacent to the structure and the anatomy of the upper torso is located adjacent to the heart. Additionally [0013] of the present applications specification use the terms nearby, surrounding, and/or immediate vicinity in the same context as the term adjacent and the anatomy of the upper torso is at least in the nearby, surrounding, and/or immediate vicinity. In regards to the second point on page 14, as the claim is currently written it only requires that the anatomic orientation indicator comprise a mocked model at a position relative the position of the patient-specific model. The mocked model in this case is represented by orientation indicator 608 which is represented by the upper torso which houses the anatomical structure of interest (the heart) which correlates to the patient-specific model and the upper torso is considered to be at a position relative the position of the heart. Additionally, Stewart is used to teach that it is well known in the art to have an orientation indicator with a position and orientation relative a position and orientation of the anatomical structure of interest model and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stewart to the patient-specific model of Sudhakar in order to produce an anatomic orientation indicator that provides “a position and orientation relative a patient-specific position and patient-specific orientation of the patient specific model”. 
In response to applicant’s arguments on page 16 that the prior art fails to teach “the updating the displaying of the anatomic orientation indicator with the patient-specific model to the second point of view is a visually smooth, synchronized transition to the second point of view”, more specifically that the updating is a “synchronized transition”, examiner respectfully disagrees. [0093] and fig. 14 of Ghosh disclose that when a certain view is selected on the CubeCompass (orientation indicator) the view of both the CubeCompass and the view of the 3D object move to the selected viewpoint. By having both the CubeCompass and 3D object move to the new selected view point, the transition is considered to be synchronized.
In response to applicant’s arguments on page 18 that the prior art fails to teach “the anatomic orientation indicator comprises the at least one mocked patient anatomy model and a mocked patient anatomy model of the anatomical structure of interest”, examiner respectfully disagrees. [0042] of Liempde teaches the position calculations unit can “adjust the cardiac model to the ultrasound image of the heart” by adjusting the model to coincide with the ultrasound image view of the structure of interest the model is considered to be an orientation indicator. [0042] further teaches providing an anatomical cardiac model that includes “an anatomical model of a heart including the cardiac structure, i.e. in this embodiment including the epicardial surface” where the epicardial surface is seen as the anatomical structure of interest. The cardiac model includes both a model of the anatomical structure of interest (epicardial surface) and a model of the patient anatomy (surrounding cardiac anatomy). Both of the two models are seen as being submodels of the overarching cardiac model, therefore making each of the models separate and distinct from one another.
For at least the above reasons the 35 USC 103 rejection of claims 1-20 stands.

	





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudhakar et al. (US 20190200964, hereinafter Sudhakar) in view of Stewart et al. (US 20180296167, hereinafter Stewart).
Regarding claim 1, Sudhakar teaches a method comprising: 
extracting, by at least one processor of an ultrasound system (signal processor 132 in fig. 1), an anatomical structure of interest from a three-dimensional (3D) volume ([0050] and step 806 in fig. 10 discloses the signal processor 132 identifies organ surface points in the ultrasound image data. The identification of the organ surface points correlates to the identification of the anatomical structure of interest, in this case, the structure of interest is the liver. Additionally, [0021] discloses that the phrase “image” refers to a three-dimensional ultrasound mode meaning the ultrasound image data represents a three-dimensional volume); 
generating, by the at least one processor, a patient-specific model of the anatomical structure of interest extracted from the 3D volume ([0054] and step 812 in fig. 10 discloses the signal processor 132 presents a patient-specific organ model which was created using the ultrasound image data which is representative of a three-dimensional volume as discussed above); 
displaying, by the at least one processor at a display system of the ultrasound system, the patient-specific model ([0054], “signal processor 132 may be configured to present the patient-specific organ model 700 at a display system 134 of the ultrasound system”).
Sudhakar does not specifically teach generating, by the at least one processor, an anatomic orientation indicator comprising at least one mocked patient anatomy model of an anatomical structure adjacent the anatomical structure of interest at a position and orientation relative a patient-specific position and patient-specific orientation of the patient-specific model; displaying, by the at least one processor at a display system of the ultrasound system, the anatomic orientation indicator with the patient-specific model, wherein the at least one mocked patient anatomy model of the anatomic orientation indicator and the patient-specific model are displayed at a same first point of view; receiving, by the at least one processor, an instruction to change a point of view of the patient-specific model to a second point of view; and updating, by the at least one processor at the display system, the displaying of the anatomic orientation indicator with the patient-specific model to the second point of view.
However,
Stewart in a similar field of endeavor teaches generating, by the at least one processor (the circuitry of system 100 in fig. 1), an anatomical orientation indicator ([0126], 608 in fig. 6A and [0130], 708 in fig. 7A) comprising at least one mocked patient anatomy model of an anatomical structure adjacent the anatomical structure of interest (fig. 6A and 7A disclose the orientation indicators 608 and 708 which in this case are a representation of the upper torso of a human. The anatomical features of the upper torso of the human are considered to be adjacent to the heart, which in this case is the anatomical structure of interest meaning the anatomical orientation indicator comprises mocked patient anatomy models of anatomical structures adjacent the anatomical structure of interest) at a position and orientation relative a position and orientation of the anatomical structure of interest model ([0126], “orientation indicator 608 may be configured to indicate the orientation, with respect to the body housing the heart, of the cardiac map that corresponds to the particular view 604A, 606A” meaning the orientation indicator is at the same position and orientation as the anatomical structure of interest model 610 which in this case is the heart and is represented by the cardiac map. This can also be seen in fig. 6A);
displaying, by the at least one processor (the circuitry of system 100 in fig. 1) at a display system of the system (display 170 of fig. 1), the anatomic orientation indicator with the anatomical structure of interest model (fig. 6A shows that the orientation indicator 608 is displayed with the cardiac map 610 which is representative of the heart and is the anatomical structure of interest), wherein the at least one mocked patient anatomy model of the anatomic orientation indicator and the anatomical structure of interest model are displayed at a same first point of view (fig. 6A and [0126], “orientation indicator 608 may be configured to indicate the orientation, with respect to the body housing the heart, of the cardiac map that corresponds to the particular view 604A, 606A”); 
receiving, by the at least one processor (the circuitry of system 100 in fig. 1), an instruction to change a point of view of the patient-specific model to a second point of view ([0126] and 606A in fig. 6A disclose the system is configured to present only one view at a time of the cardiac map and can display them sequentially (one after the other). 606A shows that the cardiac map which represents the anatomical structure of interest model is displayed at a second point of view meaning that the circuitry of system 100 in fig. 1 has received instruction at some point to change the view of the cardiac map before displaying the cardiac map at the second point of view); and
updating, by the at least one processor (the circuitry of system 100 in fig. 1)  at the display system, the displaying of the anatomic orientation indicator with the anatomical structure of interest model in a second point of view ([0126] and fig. 6A disclose displaying the anatomic orientation indicator 608 with the anatomical structure of interest model at a second point of view as can be seen at 606A of fig. 6A. when the system is displaying the views sequentially the processor will update the display with the second point of view of the cardiac map and orientation indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Sudhakar to have generated an anatomical orientation indicator, display the anatomical orientation indicator with the patient-specific model and updated the point of view of the patient-specific model and anatomical orientation indicator after receiving a instruction to change the point of view. The motivation to apply the known techniques of generating an anatomical orientation indicator, displaying the anatomical orientation indicator with the patient-specific model and updating the point of view of the patient-specific model and anatomical orientation indicator after receiving an instruction to change the point of view of Stewart to the method of Sudhakar would be to improve the method of Sudhakar in the same way to provide an orientation indicator that assists the user in understanding the point of view of the anatomical structure of interest they are viewing.
Regarding claim 8, Sudhakar teaches an ultrasound system (fig. 1) comprising: 
at least one processor (signal processor 132 in fig. 1) configured to: 
extract an anatomical structure of interest from a three-dimensional (3D) volume ([0050] and step 806 in fig. 10 discloses the signal processor 132 identifies organ surface points in the ultrasound image data. The identification of the organ surface points correlates to the identification of the anatomical structure of interest, in this case, the structure of interest is the liver. Additionally, [0021] discloses that the phrase “image” refers to a three-dimensional ultrasound mode meaning the ultrasound image data represents a three-dimensional volume); 
generate a patient-specific model of the anatomical structure of interest extracted from the 3D volume ([0054] and step 812 in fig. 10 discloses the signal processor 132 presents a patient-specific organ model which was created using the ultrasound image data which is representative of a three-dimensional volume as discussed above);
display the patient-specific model at a display system ([0054], “signal processor 132 may be configured to present the patient-specific organ model 700 at a display system 134 of the ultrasound system”).
Sudhakar does not specifically teach the at least one processor: generates an anatomic orientation indicator comprising at least one mocked patient anatomy model of an anatomical structure adjacent the anatomical structure of interest at a position and orientation relative a patient-specific position and patient-specific orientation of the patient-specific model; displays at a display system of the ultrasound system, the anatomic orientation indicator with the patient-specific model, wherein the at least one mocked patient anatomy model of the anatomic orientation indicator and the patient-specific model are displayed at a same first point of view; receive an instruction to change a point of view of the patient-specific model to a second point of view; and update the display of the anatomic orientation indicator with the patient-specific model at the display system to the second point of view; and the display system is configured to display the anatomic orientation indicator with the patient-specific model at the same first point of view and at the second point of view.
However,
Stewart in a similar field of endeavor teaches the at least one processor (the circuitry of system 100 in fig. 1); 
generates an anatomical orientation indicator ([0126], 608 in fig. 6A and [0130], 708 in fig. 7A) comprising at least one mocked patient anatomy model of an anatomical structure adjacent the anatomical structure of interest (fig. 6A and 7A disclose the orientation indicators 608 and 708 which in this case are a representation of the upper torso of a human. The anatomical features of the upper torso of the human are considered to be adjacent to the heart, which in this case is the anatomical structure of interest meaning the anatomical orientation indicator comprises mocked patient anatomy models of anatomical structures adjacent the anatomical structure of interest) at a position and orientation relative a position and orientation of the anatomical structure of interest model ([0126], “orientation indicator 608 may be configured to indicate the orientation, with respect to the body housing the heart, of the cardiac map that corresponds to the particular view 604A, 606A” meaning the orientation indicator is at the same position and orientation as the anatomical structure of interest model 610 which in this case is the heart and is represented by the cardiac map. This can also be seen in fig. 6A);
displays at a display system of the system (display 170 of fig. 1), the anatomic orientation indicator with the anatomical structure of interest model (fig. 6A shows that the orientation indicator 608 is displayed with the cardiac map 610 which is representative of the heart and is the anatomical structure of interest), wherein the at least one mocked patient anatomy model of the anatomic orientation indicator and the anatomical structure of interest model are displayed at a same first point of view (fig. 6A and [0126], “orientation indicator 608 may be configured to indicate the orientation, with respect to the body housing the heart, of the cardiac map that corresponds to the particular view 604A, 606A”); 
receives an instruction to change a point of view of the patient-specific model to a second point of view ([0126] and 606A in fig. 6A disclose the system is configured to present only one view at a time of the cardiac map and can display them sequentially (one after the other). 606A shows that the cardiac map which represents the anatomical structure of interest model is displayed at a second point of view meaning that the circuitry of system 100 in fig. 1 has received instruction at some point to change the view of the cardiac map before displaying the cardiac map at the second point of view); and
updates the display of the anatomic orientation indicator with the anatomical structure of interest model at the display system to the second point of view ([0126] and fig. 6A disclose displaying the anatomic orientation indicator 608 with the anatomical structure of interest model at a second point of view as can be seen at 606A of fig. 6A. when the system is displaying the views sequentially the processor will update the display with the second point of view of the cardiac map and orientation indicator); and
the display system is configured to display the anatomic orientation indicator with the anatomical structure of interest model at the same first point of view and at the second point of view (Fig. 6A shows the display displays the anatomic orientation indicator with the anatomical structure of interest model at the same first point of view and at the second point of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Sudhakar to have generated an anatomical orientation indicator, display the anatomical orientation indicator with the patient-specific model and updated the point of view of the patient-specific model and anatomical orientation indicator after receiving a instruction to change the point of view. The motivation to apply the known techniques of generating an anatomical orientation indicator, displaying the anatomical orientation indicator with the patient-specific model and updating the point of view of the patient-specific model and anatomical orientation indicator after receiving an instruction to change the point of view of Stewart to the system of Sudhakar would be to improve the method of Sudhakar in the same way to provide an orientation indicator that assists the user in understanding the point of view of the anatomical structure of interest they are viewing.
Regarding claim 15, Sudhakar teaches a non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing an ultrasound system to perform steps ([0063] discloses a non-transitory computer readable medium having stored a code executable by a machine to complete the method disclosed) comprising: 
extracting an anatomical structure of interest from a three-dimensional (3D) volume ([0050] and step 806 in fig. 10 discloses the signal processor 132 identifies organ surface points in the ultrasound image data. The identification of the organ surface points correlates to the identification of the anatomical structure of interest, in this case, the structure of interest is the liver. Additionally, [0021] discloses that the phrase “image” refers to a three-dimensional ultrasound mode meaning the ultrasound image data represents a three-dimensional volume); 
generating a patient-specific model of the anatomical structure of interest extracted from the 3D volume ([0054] and step 812 in fig. 10 discloses the signal processor 132 presents a patient-specific organ model which was created using the ultrasound image data which is representative of a three-dimensional volume as discussed above); 
displaying, at a display system of the ultrasound system, the patient-specific model ([0054], “signal processor 132 may be configured to present the patient-specific organ model 700 at a display system 134 of the ultrasound system”).
 Sudhakar does not specifically teach generating an anatomic orientation indicator comprising at least one mocked patient anatomy model of an anatomical structure adjacent the anatomical structure of interest at a position and orientation relative a patient-specific position and patient- specific orientation of the patient-specific model; displaying, at a display system of the ultrasound system, the anatomic orientation indicator with the patient-specific model, wherein the at least one mocked patient anatomy model of the anatomic orientation indicator and the patient-specific model are displayed at a same first point of view; receiving an instruction to change a point of view of the patient-specific model to a second point of view; and updating the displaying of the anatomic orientation indicator with the patient- specific model to the second point of view at the display system.
However,
Stewart in a similar field of endeavor teaches generating an anatomic orientation indicator ([0126], 608 in fig. 6A and [0130], 708 in fig. 7A) comprising at least one mocked patient anatomy model of an anatomical structure adjacent the anatomical structure of interest (fig. 6A and 7A disclose the orientation indicators 608 and 708 which in this case are a representation of the upper torso of a human. The anatomical features of the upper torso of the human are considered to be adjacent to the heart, which in this case is the anatomical structure of interest meaning the anatomical orientation indicator comprises mocked patient anatomy models of anatomical structures adjacent the anatomical structure of interest) at a position and orientation relative a position and orientation of the anatomical structure of interest model ([0126], “orientation indicator 608 may be configured to indicate the orientation, with respect to the body housing the heart, of the cardiac map that corresponds to the particular view 604A, 606A” meaning the orientation indicator is at the same position and orientation as the anatomical structure of interest model 610 which in this case is the heart and is represented by the cardiac map. This can also be seen in fig. 6A);
displaying, at a display system of the system (display 170 of fig. 1), the anatomic orientation indicator with the anatomical structure of interest model (fig. 6A shows that the orientation indicator 608 is displayed with the cardiac map 610 which is representative of the heart and is the anatomical structure of interest), wherein the at least one mocked patient anatomy model of the anatomic orientation indicator and the anatomical structure of interest model are displayed at a same first point of view (fig. 6A and [0126], “orientation indicator 608 may be configured to indicate the orientation, with respect to the body housing the heart, of the cardiac map that corresponds to the particular view 604A, 606A”); 
receiving an instruction to change a point of view of the patient-specific model to a second point of view ([0126] and 606A in fig. 6A disclose the system is configured to present only one view at a time of the cardiac map and can display them sequentially (one after the other). 606A shows that the cardiac map which represents the anatomical structure of interest model is displayed at a second point of view meaning that the circuitry of system 100 in fig. 1 has received instruction at some point to change the view of the cardiac map before displaying the cardiac map at the second point of view); and
updating the displaying of the anatomic orientation indicator with the anatomical structure of interest model in a second point of view ([0126] and fig. 6A disclose displaying the anatomic orientation indicator 608 with the anatomical structure of interest model at a second point of view as can be seen at 606A of fig. 6A. when the system is displaying the views sequentially the processor will update the display with the second point of view of the cardiac map and orientation indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium disclosed by Sudhakar to have generated an anatomical orientation indicator, display the anatomical orientation indicator with the patient-specific model and updated the point of view of the patient-specific model and anatomical orientation indicator after receiving a instruction to change the point of view. The motivation to apply the known techniques of generating an anatomical orientation indicator, displaying the anatomical orientation indicator with the patient-specific model and updating the point of view of the patient-specific model and anatomical orientation indicator after receiving an instruction to change the point of view of Stewart to the non-transitory computer readable medium of Sudhakar would be to improve the method of Sudhakar in the same way to provide an orientation indicator that assists the user in understanding the point of view of the anatomical structure of interest they are viewing.
Regarding claims 2 and 9, Sudhakar in view of Stewart teaches the method of claim 1 and ultrasound system of claim 8 as set forth above. Sudhakar further teaches acquiring, by an ultrasound probe of the ultrasound system, the 3D volume of a region having the anatomical structure of interest ([0026], the ultrasound probe 104 may be operable to acquire ultrasound image data covering at least a substantial portion of an organ, such as the liver or suitable organ” in this case the liver is seen at the anatomical structure of interest. Additionally, [0021] discloses that the phrase “image” refers to a three-dimensional ultrasound mode meaning the ultrasound image data represents a three-dimensional volume).
Claims 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudhakar in view of Stewart as applied to claim 1 above, and further in view of Ghosh et al. (US 20080238916, hereinafter Ghosh).
Regarding claims 3, 10, and 16, Sudhakar in view of Stewart teaches the method of claim 1, ultrasound system of claim 8, and non-transitory computer readable medium of claim 15, as set forth above. Sudhakar in view of Stewart does not specifically teach the updating the displaying of the anatomic orientation indicator with the patient-specific model to the second point of view is a visually smooth, synchronized transition to the second point of view.
However,
Ghosh in a similar field of endeavor teaches updating the displaying of the orientation indicator with the model to the second point of view is a visually smooth, synchronized transition to the second point of view ([0125], “another benefit of the ClickCube operation is the smooth animated transitions to the chosen viewpoint”. [0093] and fig. 14 disclose that when a certain viewpoint is selected both the model and the orientation indicator transition to the chosen viewpoint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, system, and non-transitory computer readable medium disclosed by Sudhakar in view of Stewart to have the updating the displaying of the anatomic orientation indicator with the patient-specific model to the second point of view be a smooth, synchronized transition to the second point of view. The motivation to apply this modification is in order to create a smoother visual flow while working, as recognized by Ghosh ([0125]).

Claims 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudhakar in view of Stewart as applied to claim 1 above, and further in view of Hyun et al. (US 9211105, hereinafter Hyun).
Regarding claims 4, 11, and 17, Sudhakar in view of Stewart teaches the method of claim 1, ultrasound system of claim 8, and non-transitory computer readable medium of claim 15, as set forth above. Sudhakar in view of Stewart does not specifically teach retrieving, by the at least one processor, the at least one mocked patient anatomy model from a data storage medium.
However,
Hyun in a similar field of endeavor teaches retrieving, by the at least one processor, the at least one mocked patient anatomy model from a data storage medium (col. 4, lines 11-19, “the processing unit 160 may access the storage unit 140 to provide the image indicators corresponding to an object and an examination location”. Col. 4, lines 20-40 go on to explain that the image indicators include target organ markers and the target organ markers are seen as the mocked patient anatomy model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, system, and non-transitory computer readable medium disclosed by Sudhakar in view of Stewart to retrieve, by the at least one processor, the at least one mocked patient anatomy model from a data storage medium. The motivation to apply the known technique of retrieving, by the at least one processor, the at least one mocked patient anatomy model from a data storage medium of Hyun to the method, system, and non-transitory computer readable medium of Sudhakar in view of Stewart would be to allow for the predictable results of having a plurality of mocked patient anatomy models be readily accessible that can be selected based on the anatomical structure of interest.

Claims 5, 6, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudhakar in view of Stewart as applied to claim 1 above, and further in view of Liempde et al. (US 20140148677, hereinafter Liempde).
Regarding claim 5, 12, and 18, Sudhakar in view of Stewart teaches the method of claim 1, ultrasound system of claim 8, and non-transitory computer readable medium of claim 15, as set forth above. Sudhakar in view of Stewart does not specifically teach the at least one mocked patient anatomy model is defined using an average reported shape, average reported dimensions, and average reported orientation of a plurality of the anatomical structure adjacent the anatomical structure of interest.
However,
Liempde in a similar field of endeavor teaches generating a mocked patient anatomy model ([0042] discloses providing a generalized cardiac model of a heart that includes the epicardial surface which in this case is the anatomical structure of interest) using an average reported shape, average reported dimensions, and average reported orientation of a plurality of the anatomical structure adjacent the anatomical structure of interest ([0042] further discloses “it [cardiac model] can be determined by, for instance, averaging of segmented hearts of a group of living beings which may be segmented in medical imaging” the averaging would include the average shape, dimensions, and orientation of the plurality of anatomical structures of the structure of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, system, and non-transitory computer readable medium disclosed by Sudhakar in view of Stewart to have the at least one mocked patient anatomy model is defined using an average reported shape, average reported dimensions, and average reported orientation of a plurality of the anatomical structure adjacent the anatomical structure of interest. The motivation to apply the known technique of having the at least one mocked patient anatomy model be defined using an average reported shape, average reported dimensions, and average reported orientation of a plurality of the anatomical structure adjacent the anatomical structure of interest of Liempde to the method, system, and non-transitory computer readable medium of Sudhakar in view of Stewart would be to allow for the predictable results of providing an anatomical orientation indicator that can be used for any patient because it is not patient-specific.
Regarding claim 6, 13, and 19, Sudhakar in view of Stewart teaches the method of claim 1, ultrasound system of claim 8, and non-transitory computer readable medium of claim 15, as set forth above. Sudhakar in view of Stewart does not specifically teach the anatomic orientation indicator comprises the at least one mocked patient anatomy model and a mocked patient anatomy model of the anatomical structure of interest.
However,
Liempde in a similar field of endeavor teaches the anatomic orientation indicator comprises the at least one mocked patient anatomy model and a mocked patient anatomy model of the anatomical structure of interest ([0042] discloses providing a generalized cardiac model of a heart that includes the epicardial surface which in this case is the anatomical structure of interest and the remaining anatomical structures of the heart in the cardiac model are seen as the adjacent mocked anatomy model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, system, and non-transitory computer readable medium disclosed by Sudhakar in view of Stewart to have the anatomic orientation indicator comprise the at least one mocked patient anatomy model and a mocked patient anatomy model of the anatomical structure of interest. The motivation to apply the known technique of having the anatomic orientation indicator comprise the at least one mocked patient anatomy model and a mocked patient anatomy model of the anatomical structure of interest to the method, system, and non-transitory computer readable medium of Sudhakar in view of Stewart would be to allow for the predictable result of providing an anatomical orientation indicator that can be used for any patient because it is not patient-specific.
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudhakar in view of Stewart as applied to claim 1 above, and further in view of Ramirez et al. (US 20180085203, hereinafter Ramirez).
Regarding claim 7, 14, and 20 , Sudhakar in view of Stewart teaches the method of claim 1, ultrasound system of claim 8, and non-transitory computer readable medium of claim 15, as set forth above. Sudhakar in view of Stewart does not specifically teach the anatomic orientation indicator comprises the patient-specific model and the at least one mocked patient anatomy model.
However,
Ramirez in a similar field of endeavor teaches the anatomic model comprises the patient-specific model and the at least on mocked patient anatomy model ([0005], “displaying a virtual three-dimensional dental restoration model in an alignment with the virtual three-dimensional representation” and fig. 1A shows that the tooth with label 104 is the virtual three-dimensional dental restoration model which is representative of the mocked patient anatomy model is displayed with the surrounding teeth which exemplify the virtual three-dimensional representation which is representative of the patient-specific model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, system, and non-transitory computer readable medium disclosed by Sudhakar in view of Stewart to have the anatomic orientation indicator comprise the patient-specific model and the at least one mocked patient anatomy model. The motivation to apply the known technique of a anatomic model comprising the patient-specific model and the at least one mocked patient anatomy model of Ramirez to the method, system, and non-transitory computer readable medium of Sudhakar in view of Stewart would be to allow for the predictable results of providing an anatomic orientation indicator that is patient specific.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791